        Case 2:95-cr-00338-BMS Document 338 Filed 02/18/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                  :
                                               :        CRIMINAL ACTION
       v.                                      :
                                               :        No. 95-338
                                               :        BOP No. 85154-022
SCOTT BAYRON                                   :

                     ORDER TO REDUCE TERM OF IMPRISONMENT

       AND NOW, this 18th day of February 2021, upon consideration of Defendant’s Pro Se

Motion to Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i), the Government’s response, and

Defendant’s reply, and for the reasons provided in this Court’s Memorandum dated February 18,

2021, it is ORDERED that:

       1. The Motion (Document No. 330) is GRANTED.

       2. Bayron’s term of imprisonment is reduced to time served. He shall be released from

            the custody of the Bureau of Prisons (“BOP”) as soon as reasonably practicable, and

            he completes a 14-day quarantine at the FCI (unless, in the BOP’s determination, this

            is not necessary because he has already been effectively quarantined, or is not practical

            given the resources of the facility; in that case, the Defendant should be ordered to self-

            quarantine for 14 days at the residence approved by the Probation Office).

       3. Upon his release from custody, Bayron shall begin serving a period of five years of

            supervised release.

       4. Within twenty-four hours of release, Bayron shall contact the United States Probation

            Office and shall follow its instructions.




                                                   1
 Case 2:95-cr-00338-BMS Document 338 Filed 02/18/21 Page 2 of 2




5. IT IS FURTHER ORDERED that the Probation Office shall notify the Court if a

   release plan cannot be implemented by the time that the Bureau of Prisons is prepared

   to release the Defendant pursuant to this Order.

                                     BY THE COURT:

                                     /s/ Berle M. Schiller____________
                                     Berle M. Schiller, J.




                                        2
